 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDayton Power and Light Company and UtilityWorkers of America, Local 175. Case 9-CA-1882516 August 1983ORDER REMANDING PROCEEDINGFOR FURTHER HEARINGBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 14 June 1983 a hearing was held before Ad-ministrative Law Judge Thomas A. Ricci in theabove-entitled proceeding. Prior to the presentationof any evidence on the merits of the case, Re-spondent moved to dismiss the complaint on thebasis that the allegations contained in the complaintshould be deferred to the contractual grievanceprocedure. The Administrative Law Judge con-cluded that Respondent's position had merit andaccordingly, except for a single witness, whose tes-timony was curtailed by the Administrative LawJudge when Respondent indicated it would find itnecessary to introduce evidence of its own to rebutthis testimony, the Administrative Law Judge re-fused to accept any evidence with respect to eitherthe merits of the charge or whether deferral to ar-bitration is appropriate. Thereafter, the GeneralCounsel and the Charging Party filed requests forspecial permission to appeal the AdministrativeLaw Judge's ruling and the Charging Party movedthe Board to remand for a hearing de novo before adifferent administrative law judge.Respondent filed an opposition to the request forspecial permission to appeal on the ground thatSection 102.26 provides for interim appeals onlywith respect to "rulings on motions or objectionsand related orders."On 22 July 1983 the Administrative Law Judge,without waiting for the Board to rule on the re-quests for special permission to appeal, issued hisDecision recommending that the complaint be dis-missed.In their respective appeals, the General Counseland the Charging Party contend, inter alia, that (1)refusal-to-supply-information cases are not general-ly subject to deferral and (2) the record developedis inadequate to permit the Board to pass uponeither the issues of deferral or the merits.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Although the record is not entirely clear on thispoint, the Administrative Law Judge refused to re-ceive any evidence regarding deferral, apparentlyon the ground that deferral raises purely a question267 NLRB No. 41of law. We agree that the issue of deferral raises aquestion of law. However, since the law frequentlyturns on the facts, we are persuaded that the par-ties have a right to litigate this question.In refusing to permit the introduction of evi-dence with respect to the allegations of the com-plaint, which alleges a violation of Section 8(a)(5)of the Act based on Respondent's unilateralchanges with respect to established proceduresgoverning reductions in force and the refusal totimely supply the Union with requested informa-tion regarding the processing of employees forlayoff, the Administrative Law Judge concluded,inter alia, that "It is enough for me that the Gener-al Counsel has admitted that all the informationthat the Union wanted was finally given to them,period." To the extent the Administrative LawJudge's ruling is grounded on Respondent's ulti-mate compliance with the Union's request for in-formation, the Administrative Law Judge erred asa matter of law. Salem News Publishing Co., 230NLRB 927, 929 (1977). That the union may haveultimately been supplied with the requested infor-mation does not preclude the finding of a violationunder Section 8(a)(5) of the Act. Unoco Apparel,Inc., 208 NLRB 601, 611 (1974).In short, the Administrative Law Judge's refusalto hear evidence regarding the issues of deferraland the merits precludes a fair determination ofwhether the General Counsel has established aprima facie case that Respondent has failed to meetits bargaining obligations under Section 8(a)(5). Inthese circumstances, and because our examinationof the record convinces us that it is wholly inad-equate to permit either the parties to file exceptionsor the Board to review them, we are constrained,in the interests of due process, to remand for ahearing in connection with both the merits and thequestion of deferral.'We also find merit to the Charging Party's re-quest that this matter be remanded for a hearing denovo before a different administrative law judge. Asstated in Indianapolis Glove Co., 88 NLRB 986, 987(1950):[I]t is essential not only to avoid actual partial-ity and prejudgment ...in the conduct ofBoard proceedings, but also to avoid even theappearance of a partisan tribunal.See also The New York Times Co., 265 NLRB 353(1982); Filmation Associates, Inc., 227 NLRB 1721' Contrary to Respondent's contention, the Board has broadly con-strued Sec. 102.26 of the Rules and Regulations regarding the subjectmatter of interim appeals to an administrative law judge's rulings.202 DAYTON POWER & LIGHT CO.(1977); Center for United Labor Action, 209 NLRB814 (1974).A reading of the record in toto conveys the im-pression that even before the hearing opened theAdministrative Law Judge had predetermined thatthis case should be deferred to the grievance pro-cedure and that he approached this case with aclosed mind in regard to both the question of de-ferral and the merits of the complaint. According-ly, the General Counsel's and the Charging Party'srequests for special permission to appeal are grant-ed, the Administrative Law Judge's ruling is re-versed,2and we shall remand this proceeding tothe Chief Administrative Law Judge for a hearingde novo before a different administrative law judgeduly designated by him, who shall prepare andserve on the parties a decision containing findingsof fact, conclusions of law, and recommendationswith respect to the unfair labor practices alleged inthe complaint herein.2 In light of our decision to grant the requests for special permission toappeal, the Administrative Law Judge's Decision issued 22 July 1983 ishereby vacatedORDERIt is hereby ordered that the General Counsel'sand the Charging Party's requests for special per-mission to appeal are granted, the AdministrativeLaw Judge's ruling is reversed, and his decision of22 July 1983 is vacated.IT IS FURTHER ORDERED that a hearing de novobe held before a different administrative law judgefor the purpose of receiving evidence on the issuesraised by the allegations of the complaint andwhether deferral to the contractual grievance pro-cedure is appropriate.IT IS FURTHER ORDERED that, upon conclusionof the hearing, the administrative law judge shallprepare and serve on the parties a decision contain-ing findings of fact, conclusions of law, and recom-mendations based on the evidence received andthat, following service of such decision on the par-ties, the provisions of Section 102.46 of the Board'sRules and Regulations, Series 8, as amended, shallbe applicable.203